United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                               July 9, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                             No. 03-20265
                           Summary Calendar



WILLIAM MCKINNELY EVANS,

                                     Petitioner-Appellant,

versus

JANIE COCKRELL, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                     Respondent-Appellee.


                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CV-345
                      --------------------

Before HIGGINBOTHAM, SMITH and CLEMENT, Circuit Judges.

PER CURIAM:*

     William McKinnley Evans, Texas prisoner No. 554193, requests

that this court appoint counsel to represent him on appeal.        The

motion for appointment of counsel is DENIED.   Evans seeks a

certificate of appealability (COA) to appeal the district court’s

denial of a motion seeking his immediate release.   It is not

necessary for Evans to obtain a COA in order to appeal.       Evans’

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-20265
                                -2-

motion is based on his misinterpretation of an order issued in

his federal habeas corpus proceeding, but the motion does not

directly challenge the constitutionality of his conviction and

sentence.   28 U.S.C. § 2253(c).

     Consequently, the motion for appointment of counsel is

DENIED, the motion for COA is DENIED AS UNNECESSARY, and the

decision of the district court is AFFIRMED.